Title: Isaac A. Coles to Thomas Jefferson, 13 March 1811
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            
              Dr Sir,
              Enniscorthy Mar: 13th 1811.
            
              I take the liberty of sending my servant for a few more Aspin trees, & for some cuttings of the Detroit Apple, and of the Spitsenburg— The season is I fear, almost too much advanced, but as I did not get back from the lower country until the day before yesterday, the evil has been unavoidable— I send a few of the Tuckahoe cherry which may possibly succeed— next spring I will send others, with the Pears which I promised— but that I am so much occupied with planting, & sowing clover seed, I had promised my self the pleasure of a visit to Monticello on tomorrow, & I still hope that it will be in my power to do so, in the course of a week. I am Dr Sir with the most respectful Attachment
            
              Yrs
              
 I. A Coles.
            
          
          
              Thursday night—A Barrel of Pippins have been packed for Colo Randolph, which he may get whenever it is convenient to him to send for them—
          
        